DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see RCE, filed November 13, 2020, with respect to the rejection(s) of claim(s) 1-7, 10-12, 20, and 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vassar et al., (previously applied) in view of Hill et al., (US 4,731,330).  Applicant has amended independent claim 1 to recite a sample comprising incompletely fixed erythrocytes and plasma components, and argues that reference to Vassar et al., do not teach all the limitations of the amended claim.  The Examiner agrees that reference to Vassar et al., do not explicitly teach a sample comprising plasma components, and cites reference to Hill et al., who teach a sample comprising fixed erythrocytes and plasma components and provides sufficient motivation to combine the references.  The Examiner notes that reference to Hill et al., has not been previously applied, thus Applicant has not had the opportunity to argue the merits of the combination of Vassar et al., in view of Hill et al.  As such, the Examiner will not argue the combination of references here, and relies on the rejection detailed below.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
With respect to claims 1 and 2, the Examiner points out that whether the electrical characteristic “changes over time” or the incompletely fixed erythrocytes “undergoes rouleaux formation” are conditional limitations that are not required of the claimed sample.  For example, one can reasonably expect the electrical characteristic to be unchanged in a frozen sample, whereas a sample that is not frozen would be expected to show changes in electrical characteristics across the erythrocyte membrane.  Similarly, one would not expect rouleaux formation in a frozen sample compared to a sample that is not frozen.  Given that there are conditions in which the sample would not exhibit changes in electrical characteristics, or rouleaux formation, the Examiner contends that the limitations with respect to changes in electrical characteristics, or rouleaux formation are conditional limitations that are not given patentable weight in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassar et al., (Journal of Cell Biology, Vol 53(3) 1972) in view of Hill et al., (US 4,731,330).
Regarding claims 1-5, 10, and 11, Vassar et al., teach a sample of incompletely fixed erythrocytes (Abstract, Introduction) wherein glutaraldehyde is utilized as a fixative (Abstract, Introduction, Glutaraldehyde page 810).  The Examiner notes that the limitations regarding changes in electrical characteristics, or the cells undergoing rouleaux formation are conditional limitations which are not given patentable weight in the claims (see Claim Interpretation).  As such, the limitations of claims 2-5, 10, and 11, are conditional limitations that are not given patentable weight.  With respect to the fixative concentration, the Examiner notes that Vassar et al., do not explicitly teach a concentration ranging from 0.006% to 0.025% by weight.  The 
Hill et al., teach a method of preparing a whole blood sample wherein red blood cells are separated from plasma (column 3 lines 55-64), and fixed with glutaraldehyde (column 3 line 65 – column 4 line 5).  Hill et al., also teach mixing the fixed red blood cells with frozen plasma (Abstract, column 4 lines 17-19, 35-37).  Hill et al., teach that it is advantageous to freeze plasma as a means of preventing deterioration of coagulation factors within the plasma (column 4 lines 19-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vassar et al., to provide a sample having frozen plasma 
Regarding claims 6 and 12, Vassar et al., teach glutaraldehyde as a fixative (Abstract, Introduction, Glutaraldehyde page 810).
Regarding claim 20, Hill et al., teach the sample comprising frozen plasma (Abstract, column 4 lines 17-19, 35-37).
Regarding claim 21, Hill et al., teach adding heparin to the sample (column 3 lines 27-33).  Hill et al., teach that it is advantageous to add heparin as a means of preventing coagulation during production steps of the whole blood control sample (column 3 lines 27-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vassar et al., wherein heparin is added to the sample in order to prevent coagulation during production steps of the whole blood sample as taught by Hill et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassar et al., (Journal of Cell Biology, Vol 53(3) 1972) in view of Hill et al., (US 4,731,330) as applied to claim 1 above, and further in view of Takeda (US 2012/0321827).
Regarding claim 7, Vassar et al., in view of Hill et al., do not teach a sample comprising a MAP solution.
Takeda teaches a container for erythrocyte enriched material wherein a map solution is utilized as the erythrocyte storage solution (paragraph 0040). Takeda teaches that map solutions are conventionally known as a storage solution for long term preservation of erythrocytes (paragraph 0040).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        

/BRIAN R GORDON/Primary Examiner, Art Unit 1798